—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 14, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated August 3, 1998, this Court remitted the matter to the Supreme Court, Suffolk County, to hear and report on whether (1) any promise or promises were made to the defendant concerning the instant matter in order to gain his cooperation, (2) the exact nature and scope of such promise or promises, if any, and (3) whether the defendant performed services in reliance upon any such promise or promises which exposed him to danger, and the appeal was held in abeyance in the interim (see, People v Fraisier, 253 AD2d 437). The Supreme Court has complied.
Ordered that the judgment is affirmed.
Following a reconstruction hearing, the court determined that there was no basis for the defendant’s claim that he was promised no jail time and/or dismissal of the instant charges in exchange for his cooperation. We affirm.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the hearing court, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). We are satisfied that the hearing court properly credited the testimony of the prosecutor, who was present at the conference in question, and who testified that no promises as to the disposition of this case were made to the defendant.
*399The defendant’s remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.